El Juez Asociado Se. del Toro,
emitió la opinión del tribunal.
En el presente caso Juan Mollfulleda, alegando que com-parecía por su propio derecho y en representación de su es-posa Damiana Huertas, entabló demanda en la Corte de Dis-trito de San Juan, Sección Ia., contra Manuel F. Bossy, sobre-nulidad de sentencia y otros extremos.
La demanda fue contestada por el demandado negando-todos y cada uno de los veinte hechos de que consta, y el 26-de agosto de 1913 ambas partes comparecieron ante la corte-de distrito, se presentaron y practicaron las pruebas y la. corte dictó sentencia declarando sin lugar la demanda e impo niendo a la parte demandante las costas, gastos y honorarios, de abogado.
La parte demandante apeló de la sentencia dictada y pre-sentó a la corte sentenciadora un proyecto de exposición del caso. La transcripción del récord elevada a esta Corte Su-prema está certificada por el secretario de la corte inferior *49y ele ella aparece lo que sigue en relación con dicho proyecto de exposición del caso:
“Comparecieron las partes a discutir la ‘Exposición del caso/ y oídas sus respectivas alegaciones e impugnaciones, y resultando que dicho documento no es una exposición exacta y completa de las resul-tancias del pleito, puesto que se omite mencionar o hacer referencia a varios documentos así como toda la prueba testifical, la corte concede al demandante cinco días para enmendar dicha exposición. . Habiendo éste manifestado no estar obligado a hacer dichas enmiendas y renun-ciando al plazo coneedídole, la corte niega su aprobación' al referido documento en la forma en que está redactado.”
También aparece de la transcripción que la parte deman-dante apeló de la anterior resolución de la corte de distrito negándose a aprobar la exposición del caso.
El día 15 de enero de 1914 se celebró la vista del recurso ante este Tribunal Supremo con la sola comparecencia, en persona,, del demandante Mollfulleda y el asunto quedó sometido definitivamente a nuestra consideración y resolución.
Examinemos, en primer término, la apelación de la orden relativa a la no aprobación de la exposición del caso. La parte apelante se limita a establecer el recurso. No aporta elemento alguno que pueda servirnos de base para entrar si-quiera en el estudio de la cuestión suscitada. En tal virtud debemos aceptar como enteramente cierto lo que consigna el juez de distrito en la resolución apelada; esto es, que el docu-mento presentado por la parte apelante no solamente no con-tiene una exposición exacta y completa de las resultancias del pleito, sino que tampoco se incluye en él ninguna parte de la prueba testifical practicada, y, en su consecuencia, debemos resolver que el juez sentenciador procedió correctamente al negarse a aprobar la exposición del caso. La que se presentó al juez sentenciador no era en verdad una exposición del caso.
Veamos la apelación de la sentencia. No sólo no existe exposición del caso debidamente aprobada que pueda servir-nos de base para entrar en la consideración del asunto, sino *50que la misma transcripción elevada fué preparada de modo ilegal por la parte apelante. La certificación de diclia trans-cripción autorizada por el Secretario de la Corte de Distrito de San Juan, dice así:
‘ ‘ Certifico: que la anterior es una copia fiel y exacta de los ori-ginales que obran en el caso No. 4497, seguido por Juan Mollfulleda contra Manuel F. Rossy, sobre nulidad de sentencia, siendo lo trans-crito copia únicamente de las alegaciones, documentos, etc., que, de los que existen en el récord, ha solicitado el demandante.”
Una parte no puede escoger a su arbitrio sin el consen-timiento de la otra parte y sin la aprobación de la corte sen-tenciadora los documentos que deban formar el récord de una apelación. La ley regula de modo claro el procedimiento que debe seguirse para preparar las exposiciones del caso en el tribunal a quo y para elevar a esta Corte Suprema la trans-cripción de los autos en casos de apelación, y tal procedimiento que reconoce iguales derechos a todas las partes es obliga-torio para todos los litigantes.
Expuesto lo que antecede, es necesario concluir que no tenemos base para considerar y resolver el recurso estable-cido. Los autos completos no han sido elevados a esta Corte Suprema y los recursos de apelación interpuestos deben, en tal virtud, desestimarse.

Desestimada la apelación.